Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2017

                                      No. 04-17-00434-CV

                                       Roger WIATREK,
                                           Appellant

                                                v.

                                       Laura WIATREK,
                                           Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-12-0756-CVW
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On August 2, 2017, we directed appellant to show cause in writing that either the filing
fee has been paid or that appellant is entitled to appeal without paying the filing fee. The filing
fee has since been paid. Accordingly, we ORDER that the reporter’s record be filed on or before
10 days from the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk